 



Exhibit 10.26
Summary of Director and Executive Officer Compensation Arrangements
     In addition to the compensation arrangements filed as other exhibits to
this annual report, EnPro Industries, Inc. (the “Company”) has the following
compensation arrangements with its directors and named executive officers.
Compensation Arrangements for Directors
     EnPro Industries, Inc. (the “Company”) has an arrangement to pay
non-employee members of the Company’s board of directors compensation for their
service on the board. Each non-employee member of the Company’s board of
directors receives an annual retainer of $100,000, $75,000 of which is paid in
cash and $25,000 of which is paid in phantom shares of our common stock for the
first 10 years of a director’s service on the board. The non-executive chairman
of the board receives an additional monthly fee of $15,000, the chairman of the
Audit and Risk Management Committee receives an additional annual fee of $8,000,
and the chairmen of the Compensation and Human Resources Committee and the
Nominating and Corporate Governance Committee each receive an annual fee of
$6,000.
Compensation Arrangements for Named Executive Officers
     The Company’s chief executive officer and its four other most highly
compensated executive officers, based on 2006 base salaries and bonuses (such
five officers, the “named executive officers”), are all “at-will” employees who
serve at the pleasure of the board of directors. The board of directors sets the
annual base salary for each of the named executive officers and has the
discretion to change the salary of any of the officers at any time. Effective
April 1, 2007, the annual base salaries for the named executive officers are as
follows:

          Named Executive Officer   Base Salary
Ernest F. Schaub
  $ 655,000  
William Dries
  $ 344,000  
Richard L. Magee
  $ 313,000  
John R. Smith
  $ 262,000  
J. Milton Childress II
  $ 237,000  

 